Exhibit 99.1 ICONLeasing Fund Eleven, LLC Portfolio Overview Second Quarter 2013 Table of Contents Introduction to Portfolio Overview 1 Investments During the Quarter 1 Investment Following the Quarter 2 Disposition Following the Quarter 2 Portfolio Overview 3 Revolving Line of Credit 4 Performance Analysis 4 Transactions with Related Parties 4 Financial Statements 6 Forward Looking Statements 10 Additional Information 10 ICON Leasing Fund Eleven, LLC As of October 18, 2013 Introduction to Portfolio Overview We are pleased to present ICON Leasing Fund Eleven, LLC’s (the “Fund”) Portfolio Overview for the quarter ended June 30, 2013. References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund raised $365,198,690 commencing with our initial offering on April 21, 2005 through the closing of the offering on April 21, 2007.Our operating period commenced in May 2007.On March 26, 2012, our operating period was extended for three years with the intention of having a very limited liquidation period thereafter, if any. During our operating period, we will continue to seek to finance equipment subject to lease or to structure financings secured primarily by equipment.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investments during the quarter ended June 30, 2013: Jurong Aromatics Corporation Pte. Ltd. Investment Date: 05/15/2013 Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore valued at $2,260,000,000. Structure: Loan Expiration Date: 01/16/2021 Facility Amount: Equity Invested: NTS Communications, Inc. Investment Date: 06/27/2013 Collateral: All of the equipment and assets of NTS valued at $60,000,000. Structure: Loan Expiration Date: 07/01/2017 Facility Amount: Equity Invested: 1 ICON Leasing Fund Eleven, LLC Investments Following the Quarter The Fund made the following investment after the quarter ended June 30, 2013: Murray Energy Corporation Investment Dates: 08/15/2013 09/12/2013 Collateral: Mining equipment acquired for $1,979,000 and $15,107,000. Structure: Lease Expiration Dates: 08/31/2016 09/30/2015 Purchase Price: Equity Invested: Dispositions Following the Quarter The Fund disposed of the following investment after the quarter ended June 30, 2013: Pliant Corporation Structure: Lease Collateral: Plastic films and flexible packaging manufacturing equipment. Disposition Date: 10/07/2013 Equity Invested: Total Proceeds Received: 2 ICON Leasing Fund Eleven, LLC Portfolio Overview As of June 30, 2013, our portfolio consisted of the following investments: Pliant Corporation Structure: Lease Collateral: Plastic films and flexible packaging manufacturing equipment. Expiration Date: 09/30/2013 Heuliez SA Structure: Lease Collateral: Auto parts manufacturing equipment. Expiration Date: 12/31/2014 ZIM Integrated Shipping Services, Ltd. The original collateral, consisting of four containership vessels, was sold during the period of November 2010 through March 2011. ZIM’s remaining payment obligations continue until September 2014. Structure: Loan Collateral: Expiration Date: 09/30/2014 SAExploration, Inc. Structure: Loan Collateral: Seismic imaging equipment. Expiration Date: 11/28/2016 NTS Communications, Inc. Structure: Loan Collateral: All of the telecommunications equipment and assets of NTS. Expiration Date: 07/01/2017 Jurong Aromatics Corporation Pte. Ltd. Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore. Structure: Loan Collateral: Expiration Date: 01/16/2021 3 ICON Leasing Fund Eleven, LLC Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $5,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, based on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility has been extended through March 31, 2015.The interest rate on general advances under the Facility is CB&T’s prime rate. We may elect to designate up to five advances on the outstanding principal balance of the Facility to bear interest at the London Interbank Offered Rate plus 2.5% per year. In all instances, borrowings under the Facility are subject to an interest rate floor of 4.0% per year. In addition, we are obligated to pay an annualized 0.5% fee on unused commitments under the Facility. At June 30, 2013, there were no obligations outstanding under the Facility. Performance Analysis Capital Invested as of June 30, 2013 Leverage Ratio 0.02:1* % of Receivables Collected in the Quarter Ended June 30, 2013 100%** *Leverage ratio is defined as total liabilities divided by total equity. **Collections as of October 7, 2013. Transactions with Related Parties We entered into certain agreements with our Manager and with ICON Securities, LLC (“ICON Securities”), a wholly-owned subsidiary of our Manager and the dealer manager of our offering, whereby we pay certain fees and reimbursements to those parties. Our Manager was entitled to receive an organizational and offering expense allowance of 3.5% on capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 and $100,000,000 and 1.5% of capital raised over $100,000,000.ICON Securities was entitled to receive a 2% underwriting fee from the gross proceeds from sales of shares to additional members. In accordance with the terms of our amended and restated limited liability company agreement, we pay or paid our Manager (i) management fees ranging from 1% to 7% based on the type of transaction, and (ii) acquisition fees, through the end of the operating period, of 3% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the Capital Assets secured by or subject to, our investments.For a more detailed analysis of the fees payable to our Manager, please see the Fund’s prospectus. In addition, our Manager is reimbursed for administrative expenses incurred in connection with our operations. In connection with the investments made for the period January 1, 2013 through the date of this report, our Manager suspended the collection of acquisition fees of approximately $1,350,000. 4 ICON Leasing Fund Eleven, LLC Transactions with Related Parties (continued) Our Manager performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans, and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our Manager or its affiliates that are necessary to our operations. Although our Manager continues to provide the services described above, during the three and six months ended June 30, 2013, our Manager suspended the collection of management fees of approximately $135,000 and $782,000, respectively. Our Manager suspended the collection of management fees in the amounts of approximately $157,000 and $359,000 during the three and six months ended June 30, 2012, respectively. During the three and six months ended June 30, 2013, our Manager suspended the collection of administrative expense reimbursements of approximately $128,000 and $325,000, respectively. During the three and six months ended June 30, 2012, our Manager suspended the collection of administrative expense reimbursements of approximately $101,000 and $101,000, respectively. Our Manager also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We did not pay any distributions to our Manager during the three months and six months ended June 30, 2013. During the three and six months ended June 30, 2012, we paid distributions to our Manager of $24,421 and $61,054, respectively. Additionally, our Manager’s interest in the net (loss) income attributable to us was $(534) and $4,506 for the three and six months ended June 30, 2013, respectively. Our Manager’s interest in the net income attributable to us was $24,095 and $25,621 for the three and six months ended June 30, 2012, respectively. Fees and other expenses paid or accrued by us to our Manager or its affiliates were as follows: Three Months Ended June 30, Six Months EndedJune 30, Entity Capacity Description ICON Capital, LLC Manager
